Case: 20-60355     Document: 00515670096         Page: 1     Date Filed: 12/11/2020




              United States Court of Appeals
                   for the Fifth Circuit
                                                                     United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                  No. 20-60355                       December 11, 2020
                                Summary Calendar
                                                                       Lyle W. Cayce
                                                                            Clerk
   Wirney Mulet Perez,

                                                                      Petitioner,

                                       versus

   William P. Barr, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A203 741 142


   Before King, Smith, and Wilson, Circuit Judges.
   Per Curiam:*
          Wirney Mulet Perez is a native citizen of Cuba who entered the
   United States without authorization and claimed a fear of returning to Cuba
   due to his membership in the CID political party. Now, Mulet Perez
   petitions this court for review of an order of the Board of Immigration


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-60355     Document: 00515670096           Page: 2   Date Filed: 12/11/2020




                                    No. 20-60355


   Appeals (BIA) that: (1) concluded that he failed to obtain reasonably
   available corroborating evidence and (2) dismissed his appeal from an order
   of the Immigration Judge (IJ) denying his application for asylum, withholding
   of removal, and relief under the Convention Against Torture.
          This court reviews only the BIA’s decision “unless the IJ’s decision
   has some impact on the BIA’s decision.” Wang v. Holder, 569 F.3d 531, 536
   (5th Cir. 2009). Those parts of the IJ’s decision that were not adopted by the
   BIA are not before this court, and we need not consider Mulet Perez’s
   arguments concerning them. See id.; see also Avelar-Oliva v. Barr, 954 F.3d
757, 763 (5th Cir. 2020).
          “Where the trier of fact determines that the applicant should provide
   evidence that corroborates otherwise credible testimony, such evidence must
   be provided unless the applicant does not have the evidence and cannot
   reasonably obtain the evidence.” 8 U.S.C. § 1158(b)(1)(B)(ii); see Yang v.
   Holder, 664 F.3d 580, 585, 587 (5th Cir. 2011). This court will affirm the
   BIA’s determinations “with respect to the availability of corroborating
   evidence unless the court finds a reasonable trier of fact is compelled to
   conclude that such corroborating evidence is unavailable.” Yang, 664 F.3d
   at 587 (internal quotation marks and citation omitted).
          The record here shows that Mulet Perez obtained some corroborating
   evidence and does not compel a conclusion contrary to the BIA’s
   determination that he could have obtained more. See id. Accordingly, the
   petition for review is DENIED.




                                         2